EXHIBIT 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 February 19, 2014 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: Sungame Corporation SEC File No. 333-158946 On January 13, 2014 my appointment as auditor for Sungame Corporation ceased. I have read Sungame Corporation’s statements included under Item 4.01 of its Form 8-K/A dated January 13, 2014 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
